Case 7:17-cr-00501-NSR Document 23 Filed 08/07/20...Page 1 of 2. ~
i} ee,

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,

-against-
No. 17 Cr. 501-01 (NSR)
PABLO TORRES,

Defendant. ORDER

 

 

NELSON S. ROMAN, United States District Judge:

To: U.S. Marshals Service/BOP

On August 4, 2020, the Court held a telephonic hearing for Defendant’s Motion to
Modify Sentence/Reduce Sentence, brought pursuant to 18 U.S.C. § 3582(c)(1)(A). For the
reasons the Court cited on the record at that hearing, Defendant Pablo Torres’s Motion to Modify
Sentence/Reduce Sentence, filed July 23, 2020, is HEREBY GRANTED to the extent that Pablo
Torres’s sentence is reduced to TIME SERVED, effective August, 4, 2020, and as a special
condition of supervised release, Pablo Torres shall be placed on home confinement without
electronic monitoring until January 9, 2021, which is a period of home confinement equal to the
remaining term of his original sentence of incarceration. It is FURTHER ORDERED that Pablo
Torres shall be released from BOP custody on August 8, 2020, to begin his term of home
confinement, and that he shall remain in self-quarantine for a period of time of not less than
fourteen (14) days after release. Pablo Torres is HEREBY ORDERED to report by telephone to
the USPO for the Southern District of New York within forty-eight (48) hours of his release from
BOP custody.

The Court also directs F.C.I. Miami, the facility where Defendant is currently housed, to test
Defendant for COVID-19 prior to his release and provide the test results to the Court, the USPO
for the Southern District of New York, and Defendant’s counsel. The Court imposes the
following additional special conditions:

1. The defendant shall be subject to a term of home incarceration at the residence
approved by probation until January 9, 2021, to be enforced by technology
determined by the Probation Department. He is to be allowed out for medical
appointments only, and with prior approval of probation.

2. Supervised release, with all conditions previously imposed, begins on the date of his
release from custody and will be in place until January 9, 2021, plus four (4) years.

 

 
Case 7:17-cr-00501-NSR Document 23 Filed 08/07/20 Page 2 of 2

3. In light of the COVID-19 pandemic, the defendant must remain at his approved residence
except to seek any necessary medical treatment, in each instance with prior notice and
approval by the Probation Department.

4. The defendant is to possess or have access to a telephone that will allow video
conferencing by the Probation Department.

5. Following his 14 day period of quarantine, the defendant will be required to report to the
probation department, as directed by his probation officer, at 300 Quarropas St., Ground
Floor, White Plains, NY.

All previously imposed special conditions remain in effect.

It is hereby ORDERED that Defendant, PABLO TORRES, Reg # 79282-054, be
released from custody on August 8, 2020. The U.S. Marshals/BOP are to release the Defendant
unless any pending warrants, detainers or other issues are encountered.

tne OI

Dated: August 7, 2020 _ SOORDERED. 2
White Plains, New York y ye Beye "eee
NEESON 5. ROMAN
United States District Judge

 
